DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent formThis office action is in response to the Amendment filed on 1/28/21. Claims 1-20 are pending in the case. This Office Action is made final.

Response to Arguments
2.	Applicant's amendments to alleviate the 35 U.S.C. 101 rejection of claims 17-20 have been fully considered and are persuasive, therefore the 35 U.S.C. 101 rejection of these claims is respectfully withdrawn. 
After careful review of the amended claims (given the broadest reasonable interpretation) and the remarks provided by the Applicant along with the cited references, the Examiner does not agree with the Applicant for at least the reasons provided below:

A1. 	Re amended independent claim 1, Applicant argues on page 10-13 that the cited references Mathey-Owens et al and Hong don’t teach or suggest the added limitations of “in response to receiving the first user input, designating a first object of a plurality of selectable objects without designating other objects of the plurality of selectable objects, 
R1.	Applicant’s arguments have been considered but they are moot because the arguments do not apply to the new reference Sridharan used in the current rejection. The combination of Mathey-Owens and Sridharan teaches the claim limitations:
Mathey-Owens teaches in response to receiving the first user input, designating a plurality of selectable objects, wherein a gaze position at the first time corresponds to a gaze at the plurality of selectable objects: 
All objects included in the 3D selection space are selected or otherwise acted upon (par. 27). 
Define 3D selection space based on user center gaze vector and target space (FIG. 2 elements 210, 216 and par. 43-45). 
Determine objects found in the 3D selection space: mug, bowl and pillow. All objects included in the 3D selection space are selected. These objects are indicated by highlighting indicators (FIG. 2BC elements 218, 222 and par. 46). 
Sridharan teaches in response to receiving the first user input, designating a first object of a plurality of selectable objects without designating other objects of the plurality of selectable objects:
Based at least on the received visual input, a portion of the display screen 160 receiving the user's gaze is determined and one or more user interface elements displayed thereon can be identified for interaction as shown at 510. The received visual input can cause one or more tasks to be executed on the objects based on the code associated therewith in the application 140. The number of elements identified at 510 can depend on the area of the display screen 160 identified as receiving the user's gaze and the code associated with the user interface elements which may permit only one element to be selected for interaction (FIG. 5 step 510 and par. 55). 
The user's gaze 906 is currently observing the user element 908. Accordingly, a cursor 910 appears at the point of the display screen 160 currently being observed by the user. Audio-visual interaction of the user with the user element 908 is enabled (FIG. 9 and par. 60)); 
Therefore it would be obvious to combine the teachings of Mathey-Owens to identify a set of objects at which a user is gazing, and select all objects, with the teachings of Sridharan to designate only one object from the set, in order to obtain the claimed limitation of in response to receiving the first user input, designating a first object of a plurality of selectable objects without designating other objects of the plurality of selectable objects, wherein a gaze position at the first time corresponds to a gaze at the plurality of selectable objects, as claimed by the present invention.

Claim Rejections - 35 U.S.C. 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 1, 3-9, 11-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mathey-Owens et al (U.S. Patent Application 20180004283) in view of Sridharan et al (U.S. Patent Application 20150130716). 
Regarding claims 1, 9 and 17, Mathey-Owens et al teaches an electronic device (i.e. computing device (FIG. 1 element 102 and par. 39)), comprising: 
one or more processors (i.e. processor (FIG. 1 element 108 and par. 39)); and 
memory (i.e. memory (FIG. 1 and par. 39)) storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: 
receiving a first user input at a first time (i.e. user makes hand gesture to start selection action (FIG. 12 step 1202 and par. 159). User makes diagonal hand gesture to define target space (FIG. 2AB elements 204, 216 and par. 41, 44)); 
in response to receiving the first user input, designating a plurality of selectable objects, wherein a gaze position at the first time corresponds to a gaze at the plurality of selectable objects (i.e. all objects included in the 3D selection space are selected or otherwise acted upon (par. 27). Define 3D selection space based on user center gaze vector and target space (FIG. 2 elements 210, 216 and par. 43-45). Determine objects found in the 3D selection space: mug, bowl and pillow. All objects included in the 3D selection space are selected. These objects are indicated by highlighting indicators (FIG. 2BC elements 218, 222 and par. 46)); 
while maintaining designation of the first object: 
(i.e. a second movement of the input object may then be detected subsequent to selecting the initial group of objects which selects a subgroup of the objects. In this way, multiple gestures may be used to select groups and subgroups within those groups (par. 28). The user can make hand gestures to redefine the selection space to deselect objects (FIG. 2C and par. 48)); 
in response to receiving the second user input: 
ceasing designation of the first object (i.e. the pillow object is deselected (FIG. 2D element 218B and par. 49)); and 
designating a second object of the plurality of objects, wherein designating the second object is not based on the gaze position (i.e. the user makes hand gestures to select or deselect objects in the 3D selection space (FIG. 2 and par. 50). The mug and bowl objects are still selected (FIG. 2C element 218)); and 
while maintaining designation of the second object:
receiving a third user input (i.e. the user makes hand gesture to stop selection action (par. 159)); and 
in response to receiving the third user input, selecting the second object (i.e. the indicators are presented in response to detecting an end of the movement of the input object, or in response to detecting the ending action (par. 27). Examiner note: objects that were selected at the time of the stop gesture remain selected).  
Mathey-Owens et al doesn’t expressly teach designating a first object of a plurality of selectable objects without designating other objects of the plurality of selectable objects.  
 (i.e. based at least on the received visual input, a portion of the display screen 160 receiving the user's gaze is determined and one or more user interface elements displayed thereon can be identified for interaction as shown at 510. The received visual input can cause one or more tasks to be executed on the objects based on the code associated therewith in the application 140. The number of elements identified at 510 can depend on the area of the display screen 160 identified as receiving the user's gaze and the code associated with the user interface elements which may permit only one element to be selected for interaction (FIG. 5 step 510 and par. 55). The user's gaze 906 is currently observing the user element 908. Accordingly, a cursor 910 appears at the point of the display screen 160 currently being observed by the user. Audio-visual interaction of the user with the user element 908 is enabled (FIG. 9 and par. 60)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Sridharan et al to designate only one object of a plurality of objects, because doing so would provide a more precise method to identify objects to be selected.



receiving a fourth user input at a second time (i.e. a user may interact with an object by selecting the object and performing an action on the object (e.g., moving) (par. 20, 34)); and  52114473504Attorney Docket No. P36014US2/77970000011102 
in response to receiving the fourth user input: 
in accordance with a determination that the fourth user input is a first type of input, placing the second object at a gaze position at the second time (i.e. the user performs hand gesture to stop selection action (par. 159). Examiner note: after moving the object, a stop gesture stops object movement and selects object); and 
in accordance with a determination that the fourth user input is a second type of input different than the first type of input, designating a placement point corresponding to the gaze position at the second time (i.e. a second movement of the input object may be detected subsequent to selecting the initial group of objects which selects a subgroup of the objects. In this way, multiple gestures may be used to select groups and subgroups within those groups (par. 28). Examiner note: after moving the object, movement and selection of objects is still allowed if there is no stop gesture).  



in response to receiving the fifth user input, placing the second object at a current position of the placement point (i.e. a user may interact with an object by virtually selecting the object and/or performing an action on the object (e.g. moving) (par. 20, 34). The user performs hand gesture to stop selection action (par. 159). Examiner note: after moving the object, a stop gesture stops object movement and selects object).  


Regarding claims 5 and 13, Mathey-Owens et al and Sridharan et al teach the electronic device of claim 1. Mathey-Owens et al further teaches wherein the first user input is received while the electronic device is in a first mode, and wherein the first object is designated in accordance with the electronic device being in the first mode (i.e. define 3D selection space based on user center gaze vector and target space (FIG. 2 elements 210, 216 and par. 43-45). Examiner note: in the first mode both gaze direction and 3D air gesture are considered): 
in response to receiving the first user input, switching the electronic device from the first mode to a second mode, wherein the second user input is received while the electronic device is in the second mode, and wherein the second object is designated in accordance with the electronic device being in the second mode (i.e. the user performs selection gestures (par. 38). The user can make hand gestures to redefine the selection space to deselect objects (FIG. 2C and par. 48). The user makes hand gestures to select or deselect objects in the 3D selection space (FIG. 2 and par. 50). Examiner note: in the second mode only 3D air gestures are considered, gaze direction is not considered).  


Regarding claims 6 and 14, Mathey-Owens et al and Sridharan et al teach the electronic device of claim 1. Mathey-Owens et al further teaches wherein the first user input is the same type of input as the second user input or the third user input (i.e. all the non-gaze input gestures are 3D air gestures (FIG. 2 and par. 38, 41, 44, 48-50, 159)).  


Regarding claims 7 and 15, Mathey-Owens et al and Sridharan et al teach the electronic device of claim 1. Mathey-Owens et al further teaches wherein the second user input is at a second time, wherein a position of the second object at the second time is different than a gaze position at the second time (i.e. the user performs selection gestures (par. 38). The user can make hand gestures to redefine the selection space to deselect objects (FIG. 2C and par. 48). The user makes hand gestures to select or deselect objects in the 3D selection space (FIG. 2 and par. 50). Examiner note: the gestures are determined by 3D air hand movement, not by gaze direction).  


Regarding claims 8 and 16, Mathey-Owens et al and Sridharan et al teach the electronic device of claim 1. Mathey-Owens et al further teaches in response to receiving the first user input: 
in accordance with a determination that the first user input is a second type of input different than the first type of input, selecting the plurality of selectable objects (i.e. all objects included in the 3D selection space are selected or otherwise acted upon (par. 27, 46)).  
Mathey-Owens et al doesn’t expressly teach wherein the first object is designated in accordance with a determination that the first user input is a first type of input.   
Sridharan et al teaches wherein the first object is designated in accordance with a determination that the first user input is a first type of input: in response to receiving the first user input: 
in accordance with a determination that the first user input is a second type of input different than the first type of input, selecting the plurality of selectable objects (i.e. based at least on the received visual input, a portion of the display screen 160 receiving the user's gaze is determined and one or more user interface elements displayed thereon can be identified for interaction as shown at 510. The received visual input can cause one or more tasks to be executed on the objects based on the code associated therewith in the application 140. The number of elements identified at 510 can depend on the area of the display screen 160 identified as receiving the user's gaze and the code associated with the user interface elements which may permit only one element or multiple elements to be selected for interaction (FIG. 5 step 510 and par. 55)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Sridharan et al to have a first type of input that selects one object of a plurality of objects, because doing so would provide a more precise method to identify objects to be selected.


Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mathey-Owens et al in view of Sridharan et al, and further in view of Bychkov et al (U.S. Patent Application 20130283208). 
Regarding claims 2, 10 and 18, Mathey-Owens et al and Sridharan et al teach the electronic device of claim 1. Mathey-Owens et al further teaches 
in response to receiving the first user input: 
in accordance with a determination that the gaze position at the first time corresponds to a gaze at only a single selectable object, designating the single selectable object (i.e. all objects included in, or at least partially included in, the 3D selection space are selected or otherwise acted upon (par. 27). The techniques are also usable for selecting individual objects in a scene (par. 34). Examiner note: if only one object is included in the 3D selection space, only one object is designated).  
Mathey-Owens et al doesn’t expressly teach selecting the single selectable object.  
 et al teaches in response to receiving the first user input: 
in accordance with a determination that the gaze position at the first time corresponds to a gaze at only a single selectable object, selecting the single selectable object (i.e. the user selects one item corresponding to gaze direction. Then the user performs a 3D air or 2D touch gesture to specify an operation, and the operation is performed on the selected item (FIG. 1, 3 and par. 60-62). Examiner note: the object is selected in one step, i.e. selecting, as opposed to two steps, i.e. designating then selecting).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Bychkov et al to directly select single objects, because doing so would eliminate unnecessary intermediate steps, and would simplify and expedite the two-step procedure of selecting objects.


Conclusion

4.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA B DRAGOESCU whose telephone number is (571)270-7966. The examiner can normally be reached on Monday-Friday 9-5 M-F EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CLAUDIA DRAGOESCU/
Primary Examiner, Art Unit 2141
March 4, 2021